                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

WILLIAM JENKINS,                            )
                                            )
        Plaintiff,                          )   CIVIL ACTION
                                            )   FILE NO.: 4:19-CV-00002-WTM-JEG
v.                                          )
                                            )
KARL NELL,                                  )
                                            )
        Defendant.                          )


                                           ORDER

        Currently before the Court is Defendant’s Emergency Motion to Stay Deposition, filed

with the Court on July 3, 2019. Having reviewed the Motion and arguments, and for good cause

shown, the Court hereby GRANTS Defendant’s Emergency Motion to Stay Deposition and

ORDERS that Kevin Jackson’s deposition is stayed and postponed until such time as this Court

has ruled on Defendant’s Motion for Entry of Protective Order.

     SO ORDERED this 9th day of July, 2019.
